                                                  U.S. Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street NW
                                                  Washington, DC 20005



                                                  January 7, 2021
VIA ECF
The Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:   State of New York, et al. v. Trump, et al., No. 17-cv-5228 (NGG) (VMS)
             Batalla Vidal, et al. v. Wolf, et al., No. 16-cv-4756 (NGG) (VMS)

Dear Judge Garaufis:

       Defendants write to notify the Court that, pursuant to the Court’s December 10, 2020 Order
in the above-captioned matters, Batalla Vidal ECF No. 359, Defendant U.S. Citizenship and
Immigration Services has now sent the individualized notices described in the parties’ December
9, 2020 Joint Status Report, Batalla Vidal ECF No. 357.

       Defendants thank the Court for its consideration of this matter.
Dated: January 7, 2021       Respectfully submitted,

                             JEFFREY BOSSERT CLARK
                             Acting Assistant Attorney General

                             SETH D. DUCHARME
                             Acting United States Attorney

                             BRAD P. ROSENBERG
                             Assistant Branch Director

                              /s/ Stephen M. Pezzi
                             GALEN N. THORP
                               Senior Trial Counsel
                             STEPHEN M. PEZZI
                             RACHAEL L. WESTMORELAND
                               Trial Attorneys
                             United States Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L Street NW
                             Washington, DC 20005
                             Phone: (202) 305-8576
                             Fax: (202) 616-8470
                             Email: stephen.pezzi@usdoj.gov

                             JOSEPH A. MARUTOLLO
                             Assistant U.S. Attorney
                             United States Attorney’s Office
                             Eastern District of New York
                             271-A Cadman Plaza East, 7th Floor
                             Brooklyn, NY 11201
                             Phone: (718) 254-6288
                             Fax: (718) 254-7489
                             Email: joseph.marutollo@usdoj.gov

                             Attorneys for Defendants




                         2
